Order entered November            ,2012




                                             In The
                                  Court of ppeatz
                          . itt istritt of exaz at aIla
                                     No. 05-11-01669-CR

                               GARRETT VOGEL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 8
                                  Dallas County, Texas
                           Trial Court Cause No. 07-66820-T

                                           ORDER

       The Court GRANTS the State’s November 12, 2012 motion to extend ttme to file

brief. We ORDER the State’s brief filed as of the date of this order.




                                                      LANA
                                                      JUSTICE